DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on November 10, 2021.  Claims 2, 5, 12 and 15 have been canceled.  Claims 1, 2, 11 and 12 have been amended.  Claims 1-20 are still pending and presented for further examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach nor suggest in detail determine enable or disable use of features for the users based on determination of when the users belonging to the individual subsets are collaborating with the users belonging to the other ones of the individual subsets, such that: use of first level features by individual ones of the users belonging to a first subset of users but not belonging to a second subset of users is enabled while the individuals ones of the users belonging to the first subset of users are collaborating with the individual ones of the users belonging to the second subset of 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
February 10, 2022